Citation Nr: 1612298	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability affecting the teeth and gums, including numbness of the upper lip and mouth, secondary to service-connected dental disability.   

2.  Entitlement to service connection for neurofibromatosis and schwannomatosis.  


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 and from February 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for a mouth condition, claimed as scraping of bones in upper mouth/top lip numb, as secondary to the service-connected right vocal cord squamous cell carcinoma disability and service connection for neurofibromatosis/schwannomatosis, respectively.  

The Veteran and his daughter testified regarding the dental/mouth disability at a personal hearing before a Veterans Law Judge (VLJ) in October 2007.  A transcript of that hearing is of record.  

This claim involving a dental/mouth disability was remanded by the Board in December 2007.  In an August 2011 decision, the Board granted entitlement to service connection for anosmia and ageusia, and denied entitlement to dysphagia, a dental disability affecting teeth and gums, numbness of the lip and mouth, and hoarseness.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision and remanded the case to the Board for further consideration.  Given the comments made in the Court's decision, the Board construes that Court's action to vacate to be limited to the issues the Board denied.  

The claim involving the dental/mouth disability was remanded in January 2014 for additional development.  
The Veteran participated in a Decision Review Officer (DRO) informal conference in October 2014 regarding the neurofibromatosis/schwannomatosis disability; a report from this conference is also of record.  

In a June 2015 rating decision, service connection for a right true vocal cord paralysis resulting in dysphagia and service connection for a dental disability including teeth number 2, 7, 8, 9, 11, 14, 17, 29 was granted.  Service connection for hoarseness was also granted and rated in connection with service-connected squamous cell carcinoma.  

After the Veteran was informed that the same VLJ who conducted the October 2007 Board hearing was no longer employed by the Board and was offered the opportunity to provide testimony before a new VLJ, the Veteran responded in December 2015 that he did not want another Board hearing and wished for his case to be reviewed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the Board requested that a VA examination and opinion be provided in order to obtain an opinion as to whether the Veteran's dental disability affecting the teeth and gums and numbness of the lips and mouth was incurred during or as a result of his military service, to include exposure to herbicides.  

In a June 2015 supplemental statement of the case (SSOC) addressing the dental issue, the list of evidence included a May 19, 2014, VA examination.  Then in the reasons and bases section, a VA examination in May 2015 was discussed, with description of very specific details and findings provided by a VA examiner.  

The Veteran's representative noted that the cited VA examination is not in the virtual claims file and submitted a FOIA request for that examination report.  

In March 2016, the Board contacted the RO and requested that the cited VA examination report be uploaded to the virtual file.  However, the RO indicated in email correspondence that there is no record of that examination and, therefore, such a report is unavailable. 

As such, the Board finds that a remand is necessary in order to either obtain the report discussed in the June 2015 SSOC or to provide a new VA examination to the Veteran.  

In addition, the Board notes that while a July 2012 VA examiner provided the opinion that the Veteran's diagnosed schwannomatosis was not malignant, the examiner did not opine as to whether the neurofibromatosis and schwannomatosis were incurred during or as a result of military service.  As such, the issue will be remanded in order for an etiology opinion to be obtained.  

All records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Determine whether the VA examination cited to in the June 2015 SSOC took place; if so, associate that examination report with the Veteran's claims file.  If the report cannot be associated with the claims file, ensure that the Veteran is scheduled for a new VA examination by a physician with appropriate expertise.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dysphagia, dental disability affecting teeth and gums, numbness of the lip and mouth, or hoarseness, had onset during a period of active duty or is otherwise related to such service, to include in-service herbicide exposure.  The examiner must accept as fact that the Veteran was exposed to herbicide agents during his active service.  The opinion must address whether such exposure caused these claimed disabilities.  An opinion that depends solely on whether the diseases are on the list of diseases presumed to be associated with herbicide exposure will not be an adequate opinion.  Rather the opinion must address whether the exposure actually caused the disabilities.  The examiner must support any opinion provided with a rationale 

3.  Once the above development has been completed, ensure that the Veteran is scheduled for a VA examination to determine whether the Veteran's neurofibromatosis and schwannomatosis disabilities are related to service.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neurofibromatosis and schwannomatosis disabilities had onset during active service or was caused by his active service, including the reported episodes of throat pain during service and exposure to herbicides.  The examiner must accept as fact that the Veteran was exposed to herbicide agents during his active service.  The opinion must address whether such exposure caused his neurofibromatosis and schwannomatosis disabilities.  An opinion that depends solely on whether the diseases are on the list of diseases presumed to be associated with herbicide exposure will not be an adequate opinion.  Rather the opinion must address whether the exposure caused his neurofibromatosis and schwannomatosis.  The examiner must support any opinion provided with a rationale.  

4.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the mattes the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




